Status of Claims


	Amendment filed 12/30/2020 is acknowledged.  Claims 27, 39, 40, 45, 47 and 51 are canceled.  Claims 52 and 53 are added.  Claims 1-26,28-38,41-44,46,48-50, 52,53  are pending. Claims 1-15 remain withdrawn from consideration.  Claims 16-26,28-38,41-44,46,48-50, 52,53 are under consideration. 

Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of amendments to the claims and applicant’s arguments.  The following rejections constitute the complete set presently being applied to the instant application.


Abstract

Applicant believes that no further action is necessary concerning the abstract of the present application as an abstract was included in the original PCT application.
In response, as required by 37 CFR 1.72(b) an abstract on a separate sheet is required. 

paragraph  112 2
Claim Rejections - 35 USC § 112 (b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  16,20,21  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
A.	Claims 16, 20,21 address performing transformations of side chains.  It is not clear what is relation, if any, of this step to other steps of the method.  For example, what is relation of chemical transformation of hot spot amino acid residues, as in claim 21, to generating inverted amino acids identified as hot spots, per claim 16?
Response to arguments 
Applicant submits that, as described in specification, “in one embodiment, the side chains may be diversified by transformation to create a hotspot amino acid library -- i.e. "the orientations of the mirror D-hotspot side-chains 222 and 223 are diversified by various interaction preserving transformations .”.  However, the claim language remains unclear in that the steps following to the step of “transforming the side chain of the hot spot amino acids” do not refer back to the transformed side chains, but rather address the [untransformed?] hot spot amino acids that might or might not be transformed. 
B.	The claims are amended to reflect presence of “hot spot amino acids” in both L-polypeptide target (former “target L-protein”) and L-polypeptide ligand. 
Please clarify via clearer claim language.  


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-26,28-38,41-44,46,48-50, 52,53 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  

Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include identifying a polypeptide target, determining an L-polypeptide ligand, determining and isolating hotspot amino acids of the polypeptide ligand, determining transformations of side chains of the hotspot amino acids, generating inverted hotspot amino acids with chirality opposite to the one of the target, generating a plurality of hotspot amino acid conformations, identifying a test polypeptide, changing sequence (mutating) polypeptide, and generating a D-polypeptide from the mutated polypeptide, so that the resulting D-polypeptide binds with the target L-protein.

The steps are able to be performed in the mind, but for the recitation – for claim 41, and claims dependent thereupon - of the method being in silico. Other than reciting “in silico”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a method being in silico does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite steps drawn to a mental process.


None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.
Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception. The judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and/or using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining data is a pre-solution activity directed to aspects of the information being analyzed.

Additional further step of synthesizing is drawn to utilizing an undefined “D-polypeptide variant” is an insignificant post-solution activity, and are not an evidence for an improvements to a  technical field (as discussed in MPEP 2106.05(a)), or to the functioning of a computer.  




The additional element of using a processor to perform the method steps – as in claim 41, and claims dependent thereupon - amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

The additional steps of synthesizing polypeptides consist of well-understood, routine, conventional activity  of making a polypeptide of interest already engaged in by the scientific community. The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible. 



When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so 


Response to arguments
Applicant argues that the claims are not abstract ideas, but have a concrete and tangible application to the form and structure of the hotspot amino acids and polypeptides.  With regard to analysis under step 2A-1, the steps of determining an L-polypeptide ligand, determining and isolating hotspot amino acids of the polypeptide ligand, determining transformations of side chains of the hotspot amino acids, generating inverted hotspot amino acids with chirality opposite to the one of the target, generating a plurality of hotspot amino acid conformations, identifying a test polypeptide, changing sequence (mutating) polypeptide, and generating a D-polypeptide from the mutated polypeptide – are drawn to mental steps.   As for some of the method steps being in silico, other than reciting “in silico”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 
Applicant argues that  the claims have a concrete and tangible application as they provide an unconventional technological solution to a technological problem -- i.e. the design of D-ligands without requiring the correct synthesis and folding of the native polypeptides, and generation of libraries of test polypeptides for screening as therapeutic agents.  In response, the above steps are drawn to abstract idea; as for 
Further, the breadth of the claims encompass situations wherein the synthesizing is not carried out at all, i.e., if the backbone polypeptide with inserted modified hot spot amino acids does not retain binding  interactions with the L-polypeptide target.

Further, for claim 41, and claims dependent thereupon, applicant argues that the claims comprise inventive concepts requiring the "in silico" design. The mere nominal recitation of a method being in silico does not take the claim limitation out of the mental processes grouping.  Other than reciting “in silico”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind..  

103 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb